Citation Nr: 0533295	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for asthma.

2.  Entitlement to an initial disability rating in excess of 
10 percent for myofascial pain/arthralgia due to an 
undiagnosed illness.

3.  Entitlement to an effective date prior to June 30, 2000, 
for the award of service connection for myofascial 
pain/arthralgia due to an undiagnosed illness.

4.  Whether rating decisions of July 12, 1994, and January 
29, 1997, that denied entitlement to joint and/or myofascial 
pain, should be revised or reversed based on clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1987 and from March 1988 to March 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO, in pertinent part, granted 
service connection for asthma with an evaluation of 30 
percent effective June 30, 2000, and myofascial 
pain/arthralgia due to an undiagnosed illness with a 10 
percent evaluation also effective June 30, 2000.  

The veteran appealed the initial evaluations assigned for 
asthma and myofascial pain.  As such, the severity of the 
disabilities at issue is to be considered during the entire 
period from the initial assignment of the disability ratings 
to the present time.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  The veteran also appealed the effective 
date of the award of service connection for myofascial pain.

The matters were previously before the Board in November 
2003.  At that time, the Board determined that, in his notice 
of disagreement (NOD) received in August 2002, the veteran 
argued that he should be granted an earlier effective date 
for service connection for myofascial pain due to CUE in 
rating decisions dated June 20, 1994, and January 29, 1997, 
that denied service connection for myofascial pain.  The 
claims were remanded to the RO for further development and 
adjudication in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  

For the reasons specified below, the issues of an initial 
disability rating in excess of 30 percent for asthma and an 
initial disability rating in excess of 10 percent for 
myofascial pain/arthralgia due to an undiagnosed illness are 
REMANDED to the RO via the Veterans Benefits Administration, 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection was denied for joint pain in June 1994 
and January 1997 rating decisions; the veteran was notified 
of these decisions at his last address of record, and he did 
not appeal them.

2.  The veteran's application to reopen his claim for service 
connection for myofascial pain/arthralgia due to an 
undiagnosed illness (claimed as joint pain or gout) was 
received by the RO on June 30, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 30, 
2000, for service connection for myofascial pain/arthralgia 
due to an undiagnosed illness have not been met.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.1(p), 3.155(a), 
3.400(q)(1)(ii), (r) (2005).

2.  The June 1994 and January 1997 rating decisions are 
final.  38 U.S.C.A. § 7105(c) (West 2002).

3.  Neither the June 1994 nor the January 1997 rating 
decision denying service connection for joint pain should be 
revised or reversed based on CUE.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In November 2003, the Board remanded the effective date and 
CUE issues in this case to have the RO issue a VCAA letter 
which notified the veteran of the information or evidence 
needed to substantiate these claims.  On remand, the RO 
issued a VCAA letter which informed the veteran only of the 
information and evidence needed to substantiate a claim for 
service connection.  Where remand orders are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
However, in this case, the Board concludes, for the reasons 
which follow, that another remand for compliance with the 
Board's previous order is not necessary.

First, even at the time of the Board's remand order it was 
clear under the law that the VCAA is not applicable to 
requests for revision of a final decision based on CUE 
because that matter involves an inquiry based upon the 
evidence of record at the time of the decision, not based 
upon the development of new evidence.  Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 
7 (July 6, 2001) (VA does not have "a duty to develop" in a 
CUE case because "there is nothing further that could be 
developed"); see also Livesay v. Principi, 14 Vet. App. 324, 
326 (2001) (Ivers, J., concurring) (noting that, during oral 
argument in Holiday v. Principi, 14 Vet. App. 280 (2001), 
counsel for VA made ill-advised concessions with respect to 
the broad applicability of VCAA).  Similarly, with regard to 
the claim for an earlier effective date under the regulations 
governing the assignment of an effective date for service 
connection based on a reopened claim--as opposed to the 
regulations governing CUE in a prior final decision--it is 
also clear that, because such a claim is decided as a matter 
or law, no further development under the VCAA is warranted.  
Cf. Mason v. Principi, 16 Vet. App. 129, 132 (2002); see 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).  

With regard to the latter point, the Board notes that claims 
for earlier effective dates for original or reopened claims 
for service connection differ from claims for earlier 
effective dates for increased ratings because--unlike the 
situation with claims for an increase in compensation, 
including applications to reopen a claim for compensation 
where a formal claim for compensation had been disallowed for 
the reason that the service-connected disability was not 
compensable in degree (i.e., service connection granted and a 
noncompensable or "zero percent" rating assigned),--reports 
of examination or hospitalization cannot constitute informal 
claims for service connection or to reopen previously denied 
claims for service connection.  See Crawford v. Brown, 5 Vet 
App 33 (1993); 38 C.F.R. § 3.157(b)(1) ("The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.").  Thus, adjudication of the issue of an earlier 
effective date for service connection based on a reopened 
claim involves--not development of medical evidence to see if 
there are any existing medical reports which might constitute 
informal claims--but rather review of the documents already 
of record to see when VA first received a communication from 
the veteran of his intent to reopen his claim for service 
connection for a disability after the last final denial of 
the claim for service connection for that disability.  
38 C.F.R. §§ 3.155, 3.400(q)(1)(ii), (r).  Therefore, there 
is no further development of the evidence needed in order to 
fairly adjudicate the matter of the effective date in this 
case, either under the regulations governing assignment of 
effective dates or under the regulations governing revision 
of decisions based on CUE.  Compare 38 C.F.R. § 3.400 with 
38 C.F.R. § 3.105(a).  Accordingly, a defect, if any, in not 
providing notice to the veteran about evidence that might 
substantiate his claim for an earlier effective date is no 
more than harmless error because there is no evidence that 
could be obtained to substantiate this type of claim.  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005).   

Second, to the extent that the Board was concerned, at the 
time of its November 2003 remand order, that the phrasing of 
the issue on appeal in the statement of the case (SOC) may 
have been confusing to the veteran as to the differences 
between claiming an earlier effective date under the 
regulations governing assignment of effective dates and 
claiming an earlier effective date based on CUE, the Board 
concludes that the issues were adequately clarified for the 
veteran in the remand order itself and by the RO in the May 
2005 supplemental statement of the case (SSOC) in which the 
RO adjudicated the issues separately.  See Board's November 
2003 remand order, pages 9-11; May 2005 SSOC; see also Dinsay 
v. Brown, 9 Vet. App. 79, 87-88 (1996) (holding that claim 
for earlier effective date was claim of clear and 
unmistakable error in final RO decision disallowing claim); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) (noting that to 
be awarded earlier effective date, veteran must show clear 
and unmistakable error in RO decision disallowing higher 
rating).  Accordingly, because the veteran and his 
representative have been notified of the regulations 
governing CUE and those governing effective dates and because 
they have been provided an explanation of the difference 
between the two, the Board concludes that a defect, if any, 
in not providing additional notice and assistance to the 
veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication.  Mayfield, 19 
Vet. App. at 115, 120-21.  For these reasons, the Board 
concludes that another remand with regard to these issues 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf. Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).  

An Effective Date Prior To June 30, 2000, For Service 
Connection
 For Myofascial Pain/Arthralgia Due To An Undiagnosed 
Illness,
Including Consideration Based On Whether CUE
Was Committed In Rating Decisions Of July 12, 1994, And 
January 29, 1997,
That Denied Entitlement To Joint And/Or Myofascial Pain.

Background.  In March 1992, the RO received the veteran's 
original claim for service connection for several disorders 
including "exposed to oil smoke".  In a September 1992 
letter, the RO requested that the veteran clarify what 
disabilities he was claiming benefits for as a result of 
exposure to oil smoke.  In a statement received in October 
1992, the veteran alleged that he had experienced pain in his 
joints and that this pain felt like gout.  The veteran was 
scheduled for a VA examination in October 1992, but he failed 
to report for it.  In February 1993, the RO in Atlanta 
notified the veteran that VA at that time had designated the 
RO in Louisville to process all claims for benefits based on 
exposure to environmental hazards during military service in 
the Persian Gulf and that his claim therefore was being 
transferred to that office.

Throughout 1992 and 1993, VA made repeated attempts to obtain 
the veteran's service medical records from his first period 
of active duty in the 1980s, having already obtained his 
service medical records from the second period of service 
which pertained to his service in the Persian Gulf.  In 
September 1993, the RO requested the veteran to forward any 
service medical records he had in his possession to the RO.  
In April 1994, the RO mailed a letter to the veteran 
informing him that VA had made every effort to obtain his 
service medical records from his first period of service but 
had not been able to obtain them.  This letter was returned 
to VA for an insufficient address, and later that month, the 
RO re-mailed the letter to the last address of record 
provided by the veteran.  The letter came back again, with a 
forwarding address provided by the post office.  The RO 
re-mailed the letter to the forwarding address in June 1994 
and it was again returned with notification that the current 
address was unknown.

In a June 1994 rating decision, the RO denied the veteran's 
claim for service connection for joint pain, noting that 
there was no diagnosis of or treatment for joint pain shown 
in the service medical records; that the February 1992 
separation examination showed no findings of joint pain, 
arthritis, or bursitis; and that the veteran did not report 
for a VA examination to determine any residual disability.  
In July 1994, the RO sent the notification letter with a copy 
of the rating decision to the last address of record provided 
by the post office (the forwarding address).  There is no 
indication that this letter was returned to VA as 
undelivered.

In August 1996, the RO notified the veteran that it would 
again review his claim for disability benefits based on 
Persian Gulf War service.  As indicated in the subsequent 
rating decision dated in January 1997, this review was 
prompted by the enactment in November 1994 of special 
legislation pertaining to Persian Gulf War veterans, i.e., 
Public Law 103-446.  In connection with this claim, the RO 
requested the veteran's Persian Gulf Registry examination 
report, and it received a chest x-ray report, conducted in 
January 1993 and other treatment notes from a VA outpatient 
clinic in Savannah, Georgia, which showed that the veteran 
failed to report in December 1992 for the Persian Gulf 
Registry examination and that the examination was rescheduled 
twice, in January and February 1993, and that the veteran 
failed to report both times.  A notation in February 1993 
showed that a VA employee at the clinic attempted to 
telephone the veteran but the phone had been disconnected.  

In the January 1997 rating decision, the RO denied the 
veteran's claim for service connection for joint pains, 
noting that the veteran had failed to report for a Persian 
Gulf Registry examination and a general VA examination and 
that there was no objective medical evidence submitted in 
support of his claim.  The RO notified the veteran of this 
decision at the last address of record provided by the 
veteran.

On June 30, 2000, the RO received an informal claim from the 
veteran for "service-connected disability".  A few days 
latter, on July 5, 2000, the RO received the veteran's claim 
for service connection for several disabilities including 
"gout".  The veteran indicated that he had been treated for 
gout at the VAMC in Savannah, Georgia, "in 1993/1984".  VA 
obtained records from that facility dated in October and 
November 1992, including copies of the October 1992 chest 
x-ray report and the notations showing that the veteran 
failed to report for the Persian Gulf examination which were 
already in the file.  These records consisted of a VA Form 
10-10M, Medical Certificate, dated in October 1992, which 
showed that the veteran was seen with complaints of pain for 
one year in the hips, knees, ankles, and hands.  Findings on 
physical examination were normal and x-rays of the sacroiliac 
joints, hip joints, and knee joints were unremarkable.  The 
diagnostic impression was arthralgias.  In November 1992, the 
veteran was seen again for the same complaints and the 
assessment was history of arthralgias.  After further 
development of the evidence, the RO, in the July 2002 rating 
decision which is the subject of this appeal, granted service 
connection for myofascial pain/arthralgia due to undiagnosed 
illness effective June 30, 2000.

Earlier Effective Date.  When a claim is reopened based on 
new and material evidence and the benefit sought is granted, 
the effective date assigned for the award of the benefit is, 
generally speaking, the date of receipt of claim or the date 
entitlement arose whichever is later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(1)(ii), (r).  Exceptions to this general 
rule include cases in which the new and material evidence 
received consists of service department records or the new 
and material evidence is received within the one-year appeal 
period of the previous decision denying the claim.  38 C.F.R. 
§ 3.156(b), 3.400(q)(1)(i).

In this case, claims for service connection for joint pain 
had been previously denied in rating decisions dated in June 
1994 and January 1997.  Notice of these decisions were sent 
to the last known addresses at those times that VA had for 
the veteran.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993) 
(noting that the veteran bears the burden of keeping VA 
apprised of his whereabouts and that, where he does not, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him").  The veteran did not appeal these 
decisions to the Board, and they are final.  38 U.S.C.A. 
§ 7105(c).

The RO received the veteran's informal application to reopen 
his claim for service-connected disability on June 30, 2000.  
A few days later, the veteran submitted a formal claim in 
which he noted that he wished to reopen his claim for service 
connection for "gout".  The RO properly construed his claim 
as an application to reopen his previously denied claim for 
service connection for joint pain.  After development of the 
evidence, the RO reopened the claim and granted service 
connection for myofascial joint pain/arthralgia due to 
undiagnosed illness in a Persian Gulf veteran.  The RO 
correctly assigned June 30, 2000, the date of receipt of the 
veteran's informal claim to reopen his previously denied 
claim for service connection for joint pain.  Accordingly, 
the Board concludes that there is no other date that may be 
assigned under the regulations governing effective dates for 
claims reopened based on new and material evidence.  
38 C.F.R. § 3.400(q)(1)(ii), (r).  

In so concluding, the veteran has not argued for an earlier 
date that might be construed as an argument under any of the 
effective date provisions.  Rather, his arguments for an 
earlier effective date have consistently involved his 
assertion that the RO erred when it did not grant his claim 
in the earlier rating decisions.  These arguments are 
addressed below.  

CUE.  The veteran argues that the RO erred when it denied his 
claim for service connection for joint pain in the June 1994 
and January 1997 rating decisions and that he therefore 
should be granted an effective date back to the date of his 
original claim in March 1992.  The Board has construed his 
arguments as a claim for CUE in those rating decisions. 

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).  In order for a 
claimant to successfully establish a valid claim for CUE in a 
final RO rating decision, the claimant must articulate with 
some degree of specificity what the alleged error is, and, 
unless the alleged error is the kind of error that, if true, 
would be clear and unmistakable error on its face, the 
claimant must provide persuasive reasons explaining why the 
result of the final RO rating decision would have been 
manifestly different but for the alleged error.  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

In his August 2002 notice of disagreement, the veteran noted 
that he had claimed service connection for the same 
disability after he had gotten out of service and his claim 
was denied.  He stated that the letter notifying him of the 
decision stated that records were negative for a diagnosis or 
treatment for joint pain.  He also alleged that the doctor 
that performed x-rays at that time asked him if the pain 
could all be in his head, and he stated that because of this 
statement he did not report for the next appointment.  He 
expressed his belief that at that time he was probably one of 
the few Desert Storm veterans to claim joint pain, and he 
indicated that he believed that his claim was denied because 
Gulf War syndrome was unheard of at that time.  He also 
stated that he did not understand the appeal process but 
that, even had he appealed at that time, there was no 
criteria for compensation.  He then requested that 
compensation for joint pain be granted back to the date that 
would have been assigned had his original claim be granted 
because "undiagnosed illness was unheard of 10 years ago" 
and because he was denied because there was no diagnosis 
shown by the records at that time in his case.

At the June 2003 hearing before the Board, the veteran 
acknowledged that he had moved several times at the time of 
the 1994 rating decision but that he did finally receive the 
notification letter regarding the June 1994 rating decision.  
See Hearing Transcript (Tr.) at 28.  He admitted that he did 
not appeal the decision but argued that "VA didn't know what 
they know [now] about the illness back then either."  Tr. at 
29.  

In a statement received by the RO in July 2005, the veteran 
argued with regard to the June 1994 rating decision that 
because all of his service medical records could not be 
obtained the adjudicator could not have made a fair decision.  
He noted that the RO called his joint pain "arthritis", 
noting that the RO stated that arthritis did not manifest 
itself to a degree of 10 percent or more within the one-year 
presumptive period following discharge from service, and then 
he indicated that the term "undiagnosed illness" was not 
yet used in 1994.  He then stated, "My claim was only one of 
few at that time, so the RO didn't really know how to rate 
it!!!"
He then added, "In hindsight, I was denied for symptoms that 
would later be discovered to be know[n] as Desert Storm 
syndrome or myofascial pain/arthralgia due to undiagnosed 
illness."  He also alleged that the RO erred in "us[ing] 
the 'one year presumptive period' rule."  He also argued 
that his missed examination appointment was not to determine 
residual disability but even if it were there was no record 
of his being told of the importance of the appointment.  He 
also stated that there was a record of his Gulf War 
examination which was dated October 26, 1992.  He then stated 
that he moved often and did not receive the letter regarding 
another appointment in 1997.

The Board notes that the veteran was notified by the RO of 
both the June 1994 and the January 1997 rating decisions, he 
did not appeal either one, and both are final.  38 U.S.C.A. 
§ 7105(c).  At the hearing before the Board in June 2003, the 
veteran acknowledged that he received notice of the June 1994 
rating decision and did not appeal it.  He has indicated that 
he did not receive notice of the January 1997 rating 
decision.  However, the RO fulfilled its obligation to mail 
notification of these decisions to the last address of record 
known for the veteran.  It was his obligation to keep VA 
apprised of his whereabouts.  Hyson, 5 Vet. App. at 265.  
Accordingly, the Board concludes that VA met its duty to 
notify the veteran of the rating decisions, and those 
decisions are final. 

The veteran's arguments regarding CUE in the prior final 
rating decisions may be summarized as follows: (1) it was CUE 
for the RO to deny his claim for service connection for joint 
pain in June 1994, including denying it based on no arthritis 
having manifested itself to a degree of 10 percent or more 
within the one year presumptive period following service, 
because only later was more known about Gulf War syndrome and 
was legal criteria established for adjudicating such claims; 
(2) it was CUE for the RO to deny his claim for service 
connection for joint pain in June 1994 and in January 1997 
for his failure to report for certain examinations; (3) it 
was CUE for the RO to deny his claim in June 1994 and in 
January 1997 because all of his service medical records were 
not available and therefore the decisions could not be fair 
decisions.  For the reasons and bases which follow, the Board 
concludes that none of these alleged errors, if errors at 
all, are CUE.

First, with regard to the June 1994 rating decision, the 
veteran essentially argues that it was CUE for the RO to 
apply the law as it existed at the time of the rating 
decision rather than to apply law enacted by Congress later 
when more was known about Gulf War syndrome.  However, to 
show CUE, one must allege that the law extant at the time of 
the decision was incorrectly applied, not that law not yet in 
effect should have been applied.  Accordingly, this argument 
fails to allege CUE.  In addition, the RO's having considered 
whether his complaints of joint pain constituted arthritis, 
as shown by the evidence of record, was not error because VA 
regulations at that time, as now, provide that service 
connection for certain diseases, such as arthritis, may be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Thus, it was not error for the RO 
to consider the veteran's claim under all possibly applicable 
laws and regulations, but rather it was the RO's duty to do 
so.  

Moreover, when legislation regarding undiagnosed illness in 
Persian Gulf veterans was enacted in November 1994, several 
months after the June 1994 decision, the RO reviewed the 
veteran's claim under the new law to see if the claim could 
be granted under the new law.  See 38 C.F.R. § 3.114.  The RO 
had to use the evidence available at that time because it 
could not locate the veteran to call him for an examination 
because he had not kept VA apprised of his whereabouts.  
However, the RO committed no error in reviewing the veteran's 
claim under the new law.  Because affording the veteran's 
claim additional review was not error at all, it cannot be 
CUE.

Second, with regard to the veteran's allegation that it was 
CUE for the RO to deny his claim for failing to report for 
examinations, the Board notes that the RO did not deny his 
claim for this reason, although the fact that he did not 
report for examinations limited the medical evidence on which 
the RO could base a decision.  For example, without a current 
examination, the RO could not assess whether there a current 
disability existed, a matter relevant to all claims for 
service connection including those for an undiagnosed illness 
or disability in a Persian Gulf veteran.  See 38 U.S.C.A. 
§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  In this regard, evidence must show that the 
veteran currently has the disability for which service 
connection is being claimed.  

Nevertheless, the RO did not err in reviewing the claim in 
either 1994 or 1997 based on what evidence it did have and 
that the evidence was limited was not due to any error on the 
part of the RO.  Moreover, even where VA fails in its duty to 
assist a veteran by not affording an examination, such 
allegations in the failure to assist cannot be CUE because it 
cannot be determined that such an examination, if conducted, 
would have provided the evidence that would have manifestly 
changed the outcome of the rating decision so that the 
benefit sought would have been granted.  Russell v. Principi, 
3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 
40, 44 (1993) (noting that "[i]t is difficult to see how 
either failure in 'duty to assist' or failure to give reasons 
or bases could ever be CUE"); see Caffrey v. Brown, 6 Vet. 
App. 377, 383-84 (holding that failure to fulfill duty to 
assist cannot constitute clear and unmistakable error).  
Accordingly, the veteran's argument that it was error for the 
RO to deny his claim for failing to report for examinations 
does not amount to CUE in either of the rating decisions.

Third, the veteran argued that it was CUE for the RO to deny 
his claim when all of his service medical records were not 
available.  In this case, the RO made every effort to obtain 
the veteran's service medical records pertaining to his first 
period of active duty, and it notified the veteran that such 
records were not obtained.  Therefore, the RO's having 
rendered a decision based on available evidence after having 
exhausted every avenue possible in attempting to locate the 
records was not error at all and cannot be CUE.  Moreover, 
the Board notes that the records that were lost pertained to 
a period of active duty in the 1980s before the veteran's 
service in the Persian Gulf in the 1990s, and therefore, they 
would not have been relevant to the award of service 
connection for myofascial pain/arthralgia due to an 
undiagnosed illness, presumed to have had its origin during 
the veteran's Persian Gulf service, or to an effective date 
for that award.

For the reasons noted above, the Board concludes that neither 
the June 1992 nor the January 1997 rating decision denying 
service connection for joint pain should be revised or 
reversed based on CUE.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2005).





	(CONTINUED ON NEXT PAGE)




ORDER

An effective date prior to June 30, 2000, for the award of 
service connection for myofascial pain/arthralgia due to an 
undiagnosed illness is denied.

Neither the June 1994 nor the January 1997 rating decision 
denying service connection for joint pain should be revised 
or reversed based on CUE; the appeal of this issue is denied.


REMAND

The veteran contends that he is entitled to an initial 
disability rating in excess of 30 percent for asthma and in 
excess of 10 percent for myofascial pain/arthralgia due to an 
undiagnosed illness.  

Reason for Remand:  Social Security Administration (SSA) 
Records.  In May 2004, the veteran submitted a copy of a 
notice from SSA that indicated the veteran became disabled as 
of September 1, 2003.  He was awarded disability compensation 
benefits beginning February 2004.  The veteran has indicated 
that he was receiving SSA benefits for his asthma and 
myofascial pain/arthralgias.  

A copy of the Administrative decision, which awarded the 
disability benefits, has not been associated with the claims 
folder.  Moreover, the underlying treatment records utilized 
in reaching said determination have not been associated with 
the claims folder.  "As part of the Secretary's obligation 
to review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration, 
including any decisions by the administrative law judge, and 
to give that evidence appropriate consideration and weight."  
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to, medical and other records from the SSA.  VA will 
end its efforts to obtain records from a Federal department 
or agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile. Id.  Therefore, VBA AMC should request a copy of 
the SSA disability determination and the underlying treatment 
records.
  
Reason for Remand:  VA Examination.  The Board notes that the 
last VA examination of record with regard to the veteran's 
myofascial pain/arthralgia claim is dated in May 2002.  Given 
that remand is required to obtain additional records and that 
the last VA examination is now over three years old, the 
Board finds that a re-examination is necessary on remand to 
verify whether there has been an improvement or worsening in 
the veteran's myofascial pain or a material change in 
disability.  38 C.F.R. § 3.327(a); Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (concerning the assignment of an initial 
rating, if later evidence during an appeal period indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found).

Accordingly, this case is REMANDED for the following:

1.  VBA AMC should obtain and associate 
with the claims file copies of any 
written decision concerning the veteran's 
award of SSA disability compensation, 
which began February 2004.  The request 
for records should include a request for 
a copy of any underlying treatment 
records utilized in reaching said 
determination. 

2.  If VBA AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C. § 5103A (b) 
(2).

3.  The VBA AMC should arrange for a VA 
examination of the veteran by an 
appropriately qualified physician for the 
purpose of ascertaining the current level 
of severity of the veteran's myofascial 
pain/arthralgia due to an undiagnosed 
illness.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  The examiner is asked to 
render an opinion as to whether the 
veteran's myofascial pain is currently 
productive of widespread musculoskeletal 
pain and tender points, with or without 
associated fatigue, sleep disturbance, 
stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, 
anxiety, or Raynaud's like symptoms that 
is (1) episodic, with exacerbations often 
precipitated by environmental or 
emotional stress or by overexertion, but 
that are present more than one-third of 
the time or (2) constant, or nearly so, 
and refractory to therapy.

4.  The VBA AMC should review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
Thereafter, the VBA AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the VBA 
AMC should issue a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertinent 
to the claims currently on appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


